Citation Nr: 1451496	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-02 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in
 Wichita, Kansas



THE ISSUE

Entitlement to an effective date earlier than December 31, 2009 for a 10 percent evaluation for hypertension, to include on the basis of clear and unmistakable error (CUE) in a June 2006 rating decision.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

In February 2012, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  The Veteran testified before the undersigned VLJ at a March 2012 Travel Board hearing at the RO.  The hearing transcript is of record.

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  In a June 13, 2006 rating decision, the RO denied entitlement of the Veteran to a compensable rating for his service-connected hypertension, which was in accord with the evidence then of record and governing legal authority; following notice to the Veteran of that denial, no timely appeal was initiated. 

2.  The Veteran's claim for an increased rating for his hypertension was received by VA not earlier than December 31, 2009. 

3.  No formal or informal claim for an increased rating for the Veteran's hypertension disorder was received by VA between the time of the unappealed June 13, 2006 RO decision and the receipt of his claim for increase on December 31, 2009, nor is it factually ascertainable that the disorder in question had increased in severity during the year prior to December 31, 2009.


CONCLUSIONS OF LAW

1.  The RO decision of June 13, 2006, which denied a compensable rating for hypertension, is final, in the absence of CUE therein.  38 U.S.C.A. § 38 U.S.C. §7104 (West 2002); 38 C.F.R. § 3.104 (2001); 38 C.F.R. § 3.105 (2002). 

2.  The criteria for the assignment of an effective date earlier than December 31, 2009, for a 10 percent rating for hypertension has not been met.  38 U.S.C.A. §§ 5103 , 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.151 , 3.155, 3.159, 3.400(o)(2) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the Veteran's contentions concerning CUE in the June 2006 rating decision, VA's duties to notify and assist are inapplicable to cases involving CUE in prior decisions.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Livesay v. Principi, 15 Vet. App. 165 (2001).

The Veteran has also initiated an appeal regarding the effective date assigned following an award of service connection.  The claim for service connection is now substantiated and the filing of a notice of disagreement as to the January 2011 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a). See 38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the assignment of the effective date triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103. 

Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  However, 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The January 2012 SOC, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant regulations used to determine the proper effective date for the Veteran's service-connected hypertension.  The Veteran was thus informed of what was needed to achieve an earlier effective date.  Therefore, the Board finds the Veteran has been informed of what was necessary to achieve an earlier effective date for his hypertension disability.

As for the duty to assist, the Veteran's service treatment records (STRs), VA medical treatment records and Social Security Administration records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with the file.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.




II. Analysis

The Veteran contends that an earlier effective date is warranted for a 10 percent evaluation for hypertension, to include on the basis of CUE in a June 2006 RO decision. 

The Board will first address the Veteran's contention regarding CUE.  Where CUE is found in a prior RO decision, the prior decision will be reversed or revised.  For the purposes of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

The Court of Appeals for Veterans Claims (Court) has propounded the following three-pronged test to determine whether CUE is present in a prior determination:  (1) either the correct facts as they were known at the time were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law which existed at the time of the prior adjudication in question. See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en banc). 

The Court has further stated that CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, which when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); see also Akins v. Derwinski, 1 Vet. App. 228, 231 (1991)("Clear and unmistakable error requires that error, otherwise prejudicial, must appear undebatably.").

In determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the Veteran is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a).  See Russell, 3 Vet. App. at 314; see also Yates v. West, 213 F.3d 1372 (2000).

The Court has emphasized that merely to aver that there was CUE in a rating decision is not sufficient to raise the issue.  See Fugo, 6 Vet. App. at 43-44.  The Court has further held that simply to claim CUE on the basis that previous adjudications had improperly weighed the evidence can never rise to the stringent definition of CUE.  Id.

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  See Damrel, 6 Vet. App. at 245; see also Russell, 3 Vet. App. at 314.  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

With regard to the Veteran's claim of CUE, he appears to be simply objecting to the weighing of the evidence in the June 2006 rating decision, which is insufficient to establish CUE.  The June 2006 rating decision granted service connection for hypertension with a noncompensable rating.  The Veteran claims it was CUE for the RO to not provide a 10 percent disability rating for hypertension in the June 2006 rating decision.  A 10 percent rating is assigned for hypertension when diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or if there is a history of diastolic pressure predominantly 100 or more and the Veteran requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (1998).  

It is certainly not in dispute that the Veteran did have some elevations of blood pressure with diastolic over 100 and systolic over 160, but he did not have diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more, nor did he have a history of diastolic pressure predominantly 100 or more even though he did require continuous medication for control.  The VAMC records reflect the Veteran started taking medication for control of his hypertension in 2001.  A review of service treatment records and VAMC records show a large number of blood pressure readings from 1970 through June 2006.  However, out of these 76 or so blood pressure readings, approximately 14 showed diastolic pressure of 100 or more and approximately 10 showed systolic pressure of 160 or more.  Thus, although the Veteran's hypertension required continuous medication, the evidence available in June 2006 did not unequivocally show that the Veteran had hypertension with diastolic pressure "predominantly" 100 or more, or systolic pressure "predominantly" 160 or more, or a history of diastolic pressure "predominantly" 100 or more coupled with continuous medication for hypertension control.  The weight of the evidence supported the conclusion reached by the RO, which was that the Veteran's hypertension disability only warranted a noncompensable rating.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  

Since the Veteran's contention of error in the June 2006 rating decision amount to no more than a disagreement as to how the evidence was weighed, it does not constitute CUE and does not provide the basis for awarding an earlier effective date for a 10 percent evaluation for hypertension.

The Board must now determine whether an effective date earlier than December 31, 2009, is warranted for a 10 percent evaluation for hypertension on any basis other than CUE. 

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2) (West 2002) and 38 C.F.R. § 3.400(o) (2014).  The general rule as to the effective date of an award of increased compensation is that the effective date of the award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Any communication or action, indicating an intent to apply for VA benefits from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2014).  The date of receipt of evidence from a private physician or a lay person will be accepted when the evidence furnished by or in behalf of the claimant is within the competence of the physician or lay person and shows a reasonable possibility of entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2014).  Also, the date of VA outpatient or hospital examination, or the date of admission to a VA or uniformed services hospital, will be accepted as the date of receipt of a claim when the report of such treatment or examination relates to a disability for which increased compensation is sought.  38 C.F.R. § 3.157(b)(1) (2014).

Based on a review of the evidence, the Board concludes that an effective date earlier than December 31, 2009, for the assignment of a 10 percent rating for hypertension is not warranted. 

The Veteran was initially granted service connection for hypertension and assigned a zero percent or noncompensable rating in a June 2006 rating decision.  There is no contention that the Veteran appealed the June 2006 rating decision that assigned a noncompensable rating for his hypertension disability.  The June 2006 determination is final.  In finding that the June 2006 rating decision is final, the Board is cognizant of the recent holding in Bond v. Shinseki.  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362 (2011).  Here, no additional evidence pertinent to the issue of the severity of the Veteran's hypertension was received within one year of the June 2006 rating decision.  This rating decision is thus final.  As such, entitlement to an earlier effective date for a 10 percent rating for hypertension is not warranted on this basis.

A claim for an increased rating for hypertension was received by the RO on December 31, 2009.  The evidence does not show, nor does the Veteran contend, that an informal or formal claim for an increase was filed prior to December 31, 2009.  A review of the claims file fails to show that any hypertension increased rating claim was received between the June 2006 rating decision and the December 31, 2009 increased rating claim.  As no hypertension increased rating claim was filed prior to December 31, 2009, an earlier effective date based on an earlier claim is not warranted.

As the June 2006 rating decision is final and as no claim was received prior to December 31, 2009, the Veteran can only be granted an earlier effective date if there is medical evidence of record within the one year period prior to December 31, 2009, showing that the 10 percent rating was warranted.  Treatment records prior to December 31, 2009, do not show a worsening of the Veteran's condition and the Veteran has not claimed such.  Therefore, overall, the pertinent evidence fails to show that the Veteran's hypertension disability warranted a rating of 10 percent prior to the December 31, 2009, claim.


ORDER

Clear and unmistakable error in the June 13, 2006 rating decision, granting a noncompesable rating for service-connected hypertension, is not shown.

An effective date prior to December 31, 2009, for a 10 percent rating for hypertension, is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


